Citation Nr: 0733961	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for major depression, to include adjustment disorder 
with mixed emotional features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 1996 to May 2001, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased evaluation 
in excess of 10 percent for major depression, to include 
adjustment disorder with mixed emotional features 
(hereinafter referred to as a "depressive disorder") 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge in February 2006 that he felt the symptomatology 
associated with his service-connected depressive disorder was 
more severe than currently evaluated. See February 2006 BVA 
hearing transcript.  He specifically asserted that the VA 
medical examination provided to him in connection with his 
current claim did not adequately assess his mental health 
status.  This examination, performed in September 2003 by a 
medical doctor, diagnosed the appellant with depressive 
disorder not otherwise specified and a personality disorder. 
See September 2003 VA examination report.  The doctor 
assigned a Global Assessment of Functioning Score of 70 to 
the appellant's service-connected disability.  In doing so, 
he opined that the appellant's depression had remained 
unchanged since his previous evaluation in September 2001 
(performed by the same medical doctor); and appears to have 
also concluded that the appellant's difficulty in maintaining 
employment post-service was due more to job dissatisfaction 
than symptomatology associated with his service-connected 
disorder. Id.   

The Board observes that the appellant's claims file contains 
post-service VA medical records dated from October 2003 to 
June 2005 that indicate the appellant has been found to: (1) 
have a flat affect; (2) have difficulties with concentration; 
(3) has exhibited certain compulsive behaviors; (4) has 
complained of difficulties with work and social 
relationships; (5) has experienced difficulty in maintaining 
employment; (6) has been noted on at least one occasion to 
have difficulty in maintaining adequate hygiene; and (7) has 
reported some suicidal ideation. See VA medical records dated 
from October 2003 to June 2005.  The records also indicate 
that the appellant was assigned a GAF score of 50 in February 
2005. Id.; see also VA medical records dated in August 2003 
(appellant noted to have a GAF score of 48).  In addition, 
the Board observes that soon after the appellant testified at 
his Board hearing, he submitted additional VA medical records 
via facsimile to the Board that appear to reflect 
symptomatology associated with his service-connected disorder 
that is worse than what was reported in September 2003. See 
February 2006 VA medical records (records appear to reflect a 
diagnosis of depressive disorder that is moderate in severity 
with an assigned GAF score of 53).  

The appellant and his representative have argued that the 
September 2003 VA examination is inadequate and insufficient 
for rating purposes. See February 2006 BVA hearing 
transcript.  In light of the VA medical records contained in 
the claims file indicating that the appellant's service-
connected depressive disorder is more severe than indicated 
in the September 2003 examination report and the fact that 
the most recent examination report of record was performed 
over four years ago, the Board concludes that a remand of 
this appeal is in order so that the appellant can be afforded 
a new VA examination to determine the current severity of his 
disability.  Although the mere passage of time does not 
necessarily require that a VA examination be rescheduled, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The appellant has requested that this examination be 
scheduled in Washington, DC, if possible.
A remand will also allow the RO to obtain any additional 
available VA medical records applicable to the appellant's 
claim; and also afford the RO the opportunity to provide the 
appellant with appropriate VCAA notice regarding the merits 
of his claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C.; 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to an increased rating in excess of 10 
percent for major depression, to include 
adjustment disorder with mixed emotional 
features (hereinafter referred to as a 
"depressive disorder"), notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain and associate 
any VA medical records pertaining to the 
appellant from the Perry Point VA 
Medical Center in Perry Point, Maryland 
dated from June 2005 to the present.  

3.  The RO should then afford the 
appellant a VA examination with an 
appropriately qualified mental health 
professional in order to assess the 
current severity of his depressive 
disorder.  The appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
appellant's symptoms, clinical findings, 
and associated functional impairment 
that is attributed to his service-
connected depressive disorder.  If 
applicable, the examiner should identify 
the symptomatology and related 
functional impairment that is 
attributable to any diagnosed 
nonservice-connected disorder and 
distinguish such symptomatology from 
that due to the appellant's service-
connected depressive disorder.  The 
examiner should provide medical findings 
in terms consistent with the current 
criteria for rating mental disorders 
under 38 C.F.R. § 4.130, Diagnostic 
Code 9434, should assign a GAF score, 
and explain the significance of that 
score as it pertains to the appellant's 
disability.  In addition, the examiner 
should express an opinion as to the 
impact of the appellant's depressive 
disorder on the appellant's ability to 
secure and maintain employment.  All 
findings should be reported in detail 
accompanied by a complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



